UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6995



BERNARD SMITH,

                                              Plaintiff - Appellant,

          versus


PARRIS N. GLENDENING, State of Maryland,
Governor; ANTHONY WILLIAMS, Mayor, Washington
D.C.; DAVID GARRAGHTY, Warden, Greensville
Correctional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-10)


Submitted:   September 9, 2002        Decided:   September 18, 2002


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Bernard Smith appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the   record   and   the   district   court’s   opinion    accepting   the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Smith v. Glendening, No. CA-02-10 (E.D. Va. June 20, 2002).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                      2